DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Objections
Claims 8 and 15 objected are to because of the following informalities:
In each of claims 8 and 15, “computer readable” should be hyphenated.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites the limitations “calculating…an optimal execution time”, “determining…an actual execution time”, “determining…whether an actual time of completion of the data processing job will exceed a threshold”, and conditionally “creating…one or more additional instances of the one or more of the plurality of stages.”  These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind.  For example, “determining…an actual execution time” in the context of the claim encompasses a user making a manual access.  It is nothing more than information gathering.  Similarly, “calculating…an optimal execution time” and “determining…whether an actual time of completion of the data processing job will exceed a threshold” in the context of the claim 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The device performing these steps is recited at a high-level of generality (i.e., as generic computer components performing the generic computer functions) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 2-7 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the non-statutory deficiencies of Claim 1.  For instance, Claims 2-8 recite either further clarifications (as in claim 2’s use of a machine learning model to perform the second 
Claims 8-14 are computer program product claims with the same limitations as claim 1 and its dependents, citing only additional generic computer components performing the generic computer functions (“one or more computer readable storage devices”).  Thus, they are rejected for the same reasons.
Claims 15-20 are computer system claims with the same limitations as claim 1 and its dependents, again only adding generic computer components performing the generic computer functions (“one or more computer processors”, “one or more computer readable storage media”).  Thus, they are again rejected for the same reasons.
Claims 1-20 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196